 




      Case 1:18-cv-00097-RC Document 30 Filed 04/30/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


Joy Pivec,
                                                   Civil Action No. 1:18-cv-00097-RC-
                   Plaintiff,
                                                   GMH
       v.

Hubbard Radio Washington DC, LLC
d/b/a WTOP Radio,

                   Defendant.



                                  JOINT STATUS REPORT

       In the March 1, 2019 Order (ECF No. 28), the Court ordered the Parties to submit a

joint status report by April 30, 2019, updating the Court on the progress and/or schedule of

mediation.

       The Parties have scheduled mediation with Magistrate Judge Harvey to take place on

June 5, 2019. Following the mediation, the Parties will advise the Court promptly whether

the case has settled in whole or in part.

DATED: April 30, 2019                       ZIPIN, AMSTER & GREENBERG, LLC



                                            By: /s/ Philip B. Zipin
                                               Philip B. Zipin, Bar No. 367362
                                               8757 Georgia Avenue, Suite 400
                                               Silver Spring, Maryland 20910
                                               (301) 587-9373
                                               pzipin@zagfirm.com

                                            Attorneys for Plaintiff
                                            JOY PIVEC




 
                                               1
 




     Case 1:18-cv-00097-RC Document 30 Filed 04/30/19 Page 2 of 2



DATED: April 30, 2019           KAMEROW LAW FIRM, PLLC



                                By: /s/ Norman G. Schneider
                                   Norman G. Schneider, Bar No. 415524
                                   4900 Leesburg Pike, Suite 310
                                   Alexandria, Virginia 22302
                                   (703) 370-8088
                                   nschneider@kamerowlaw.com

                                Attorneys for Plaintiff
                                JOY PIVEC


DATED: April 30, 2019           PAUL HASTINGS LLP



                                By:      /s/ Kenneth M. Willner
                                       Barbara B. Brown, Bar No. 355420
                                       Kenneth M. Willner, Bar No. 415906
                                       Anna Kim, Bar No. 252566
                                       PAUL HASTINGS LLP
                                       875 15th Street, N.W.
                                       Washington, D.C. 20005
                                       Telephone: (202) 551-1700
                                       Facsimile: (202) 551-1705
                                       barbarabrown@paulhastings.com
                                       kenwillner@paulhastings.com
                                       annayoon@paulhastings.com

                                Attorneys for Defendant
                                HUBBARD RADIO WASHINGTON DC, LLC
                                d/b/a WTOP Radio




 
                                   2
